 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT (the “Agreement”) is made and entered into as of the 23rd of
April, 2007, by and between PAYLESS SHOESOURCE, INC., a Delaware corporation,
(“Payless”) and William E. May (“Executive”). The renewal date of this Agreement
is May 31, 2009, for the first Renewal Date and May 31 of each calendar year
thereafter (the “Renewal Date”).
     In consideration of mutual promises and agreements set forth in this
Agreement, Payless and Executive agree as follows:

1.   (a) Payless and/or its subsidiaries and affiliates agree to employ
Executive, and Executive agrees to render personal services to Payless, for the
period commencing on the date of this Agreement through May 31, 2009, (the
“Contract Term”) as Executive Vice President-Chief Operating Officer of Payless
and/or to perform such other executive duties as may from time to time be
required of Executive by Payless. Upon the Renewal Date of this Agreement, the
Contract Term shall automatically be extended by one (1) year unless, within
30 days of the Renewal Date, Payless shall deliver to Executive, or Executive
shall deliver to Payless, written notice that the Contract Term shall not be
extended.

     (b) Payless agrees to pay Executive basic compensation for such services
during the Contract Term at the annual rate of $600,000, payable in equal
bi-weekly installments, and in accordance with Paragraph 5, which annual rate
will be subject to an annual review during Payless’ regularly scheduled review
time.
     (c) Executive shall be eligible to participate in such annual and long-term
cash incentive bonus programs and arrangements established from time to time for
executives of Payless (the “Incentive Plans”), in accordance with and subject to
all of the terms and provisions of such Incentive Plans.
     (d) Payless shall reimburse Executive for all items of normal expense
incurred by Executive as an employee of Payless in accordance with Payless’
reimbursement policies in effect from time to time.
     (e) Payless has adopted certain employee benefit plans and has established
certain arrangements concerning executive perquisites which may, from time to
time, confer rights and benefits on Executive in accordance with their terms,
and Payless may, in the future, adopt additional employee benefit plans and
establish additional arrangements concerning executive perquisites, and may in
the future amend, modify or terminate any of the aforesaid employee benefit
plans and arrangements, all in accordance with their terms and in accordance
with applicable law. Executive shall be entitled to whatever rights and benefits
may be conferred on Executive, from time to time in accordance with the terms of
such plans and arrangements, as they may be amended from time to time,
independent of this Agreement.



--------------------------------------------------------------------------------



 



     (f) Executive will be eligible for future grants of restricted stock,
stock-settled appreciation rights, and stock options, if any, as may be made
under the terms of the Payless ShoeSource, Inc. Stock Incentive Plan, in
accordance with the criteria established from time to time by the Compensation
Committee of Payless ShoeSource, Inc. Board of Directors.
     (g) All references to payment dates or vesting dates in this Paragraph 1 or
in such plans and arrangements, shall require that Executive be employed by
Payless on such date to receive such payment or be vested in such benefit.

2.   (a) At all times during the Contract Term, Executive will:

     (i) faithfully and diligently perform Executive’s duties in conformity with
the directions of Payless and serve Payless to the best of Executive’s ability;
     (ii) devote Executive’s undivided time and attention to the business of
Payless, subject to reasonable vacations in accordance with Payless’ vacation
policy as it applies from time to time, to such extent as may be reasonably
necessary for the proper performance of the personal services to be rendered by
Executive under this Agreement;
     (iii) maintain Executive’s residence within reasonable access to the
Corporate Headquarters of Payless for the Contract Term.
(b) At all times during the Contract Term, Executive will not:
     (i) engage in any activity which conflicts or interferes with or adversely
affects Executive’s performance of Executive’s duties hereunder, or
     (ii) accept any other employment, whether as an Executive or as a
consultant or in any other capacity, and whether or not compensated therefor, or
     (iii) violate the terms of any of the policies described in Payless’ Policy
of Business Conduct distributed from time to time to Executive.

3.   (a) At all times during the Contract Term and for a period of one (1) year
immediately following Executive’s last day of employment with Payless or, if
there is more than one (1) year remaining in the Contract Term at the time of
termination of employment, for the remainder of the Contract Term, Executive
will not directly or indirectly:

     (i) own, manage, operate, finance, join, control, or participate in the
ownership, management, operation, financing or control of, or be employed by any
Competing Business(as defined below), or
     (ii) solicit for employment, hire or offer employment to, or disclose
information to or otherwise aid or assist any person or entity other than
Payless or any subsidiary of Payless in

2



--------------------------------------------------------------------------------



 



soliciting for employment, hiring or offering employment to, any employee of
Payless or any subsidiary of Payless, or
     (iii) take any action which is intended to harm Payless or its reputation,
which Payless reasonably concludes could harm Payless or its reputation or which
Payless reasonably concludes could lead to unwanted or unfavorable publicity to
Payless.
     Nothing in this Pargaraph 3(a) shall prevent Executive, however, from
performing Executive’s duties and responsibilities for Payless. In addition,
ownership of an investment of less than the greater of $25,000 or 1% of any
class of equity or debt security of a Competing Business shall not constitute
ownership or participation in ownership in violation of Paragraph 3(a)(i).
(b) The term “Competing Business” shall include, but not be limited to,
     (i) any retail business with gross sales or revenue in the prior fiscal
year of more than $25 million (or which is a subsidiary, affiliate or joint
venture partner of a business with gross sales or revenue in the prior fiscal
year of more than $25 million) which sells footwear at retail to consumers at
price points competitive, or likely to be competitive, with Payless (e.g.,
including, without limitation, Wal-Mart Stores, Inc., K-Mart Corporation, Target
Corporation., Aldo Group, Genesco Inc., Foot Locker, Inc., Brown Shoe Company,
Inc., Shoe Carnival, Inc., Jones Apparel Group, Inc., DSW, Inc., Kohl’s
Corporation, Liz Claiborne Inc., Big Five Sporting Goods Corporation, Shoe Zone,
Bata, J.C. Penney Company, Inc. and Sears, Roebuck and Co.) within 20 miles of
any Payless store or the store of any wholesale customer of Payless in the
United States, or anywhere in any foreign country in which Payless has retail
stores, franchisees or wholesale customers;
     (ii) any franchising or wholesaling business with gross sales or revenue in
the prior fiscal year of more than $25 million (or which is a subsidiary,
affiliate or joint venture partner of a business with gross sales or revenue in
the prior fiscal year of more than $25 million) which sells footwear at
wholesale to franchisees, retailers or other footwear distributors located
within 20 miles of any Payless store or the store of any wholesale customer of
Payless in the United States, or anywhere in any foreign country in which
Payless has retail stores, franchisees or wholesale customers:
     (iii) any footwear manufacturing business with gross sales or revenue in
the prior fiscal year of more than $25 million (or which is a subsidiary,
affiliate or joint venture partner of a business with gross sales or revenue in
the prior fiscal year of more than $25 million) which sells footwear to
retailers or other footwear distributors located within 20 miles of any Payless
store or the store of any wholesale customer of Payless in the United States, or
anywhere in any foreign country in which Payless has retail stores, franchisees,
or wholesale customers with such footwear manufacturing businesses (including,
without limitation, Jones Apparel Group, Inc., Dexter, Stride Rite Corporation,
Wolverine Worldwide, Inc., The Timberland Company, Nike Inc., Reebok
International Ltd., K-Swiss, Keds and Adidas-Salomon); or

3



--------------------------------------------------------------------------------



 



     (iv) any business which provides buying office services to any store or
group of stores or businesses referred to in Paragraph 3.(b) (i), 3. (b) (ii) or
3. (b) (iii).
(c) Background of non-compete restrictions:
     (i) Payless is one of the leading retail companies in North America, with
self-service shoe stores throughout the United States and its territories,
Canada and Central America;
     (ii) In connection with its business, Payless has expended a great deal of
time, money and effort to develop and maintain its confidential, proprietary and
trade secret information; this information, if misused or disclosed, could be
very harmful to Payless’ business and its competitive position in the
marketplace;
     (iii) Executive desires to be employed by Payless, to be eligible for
opportunities for advancement within Payless, to be eligible for potential
compensation increases and to be given access to confidential and proprietary
information of Payless necessary for Executive to perform Executive’s job, but
which Payless would not make available to Executive but for Executive’s signing
and agreeing to abide by the terms of this Agreement as a condition of
Executive’s employment by Payless;
     (iv) Executive recognizes and acknowledges that Executive’s position with
Payless provides Executive with access to Payless’ confidential and proprietary
trade secret information and other confidential business information; and
     (v) Payless compensates its associates to, among other things, develop and
preserve goodwill and relationships on Payless’ behalf and to develop and
preserve business information for Payless’ exclusive ownership and use;
     (vi) long-term customer and supplier relationships often can be difficult
to develop and require a significant investment of time, effort and expense;
     (vii) Executive recognizes and acknowledges that if Executive’s employment
with Payless were to cease, Payless would need certain protections in order to
ensure that Executive does not appropriate or use any confidential information
entrusted to Executive during the course of Executive’s employment by Payless or
take any other action which could result in a loss of Payless’ goodwill that was
generated on Payless’ behalf and at its expense, and, more generally, to prevent
Executive from having an unfair competitive advantage over Payless.
     (d) Reasonableness of non-compete restrictions. Executive acknowledges and
agrees that the restrictions in Paragraph 3 are reasonable and enforceable in
view of the background for the non-compete restrictions set forth in Paragraph
3(c) and in view of, among other things, the following:
     (i) the markets in which Payless and its subsidiaries operate their
business;
     (ii) the confidential information to which Executive has or will have
access;

4



--------------------------------------------------------------------------------



 



     (iii) Executive’s training and background, which are such that neither
Payless nor Executive believes that the restraint will pose an undue hardship on
Executive;
     (iv) a Competing Business could benefit greatly if it were to obtain
Payless’ confidential information;
     (v) Payless would not have adequate protection if Executive were permitted
to work for any Competing Business since Payless would be unable to verify
whether its confidential information was being disclosed or misused;
     (vi) the limited duration and limited scope of, and the limited activities
prohibited by, the restrictions in Paragraph 3;
     (vii) Payless’ legitimate interests in protecting its confidential
information, goodwill and relationships.
     (e) If Executive violates Executive’s obligations under Paragraph 3, then
Payless shall be entitled to all legal and equitable rights and remedies under
this Agreement, including all of its rights and remedies referred to in
Paragraph 8 of this Agreement. Further, any time in which Executive is in
violation of Executive’s obligations shall not count toward satisfying the time
during which any injunctive restriction shall apply. For example, if Executive
were to join a competitor at the end of the Contract Term in violation of the
restrictions in Paragraph 3(a) and work for such competitor for one month before
a court enjoined such violation, then the one year time period of the
restriction would begin when such injunction were issued; the one month in which
Executive violated the restriction would not count toward the time that the
restriction applies.

4.   If Executive becomes Disabled and remains continuously so Disabled for a
period of 180 days, then Payless’ obligations under this Employment Agreement,
at Payless’ option, may be terminated by notice in writing to that effect given
during the continuance of such Disability, such termination to take effect the
later of (a) the last day of the month during which such notice is given or
(b) the last day of such 180 day period. If Executive has made a previous
election to participate in the Payless ShoeSource, Inc. Long-Term Disability
Plan (subject to the terms and provisions of that plan), then the terms of that
plan shall apply. “Disability” or “Disabled” shall mean the inability of
Executive to perform the essential duties of Executive’s job under this
Agreement.

5.   (a) If Executive’s employment terminates during the Contract Term by reason
of Executive’s death or Disability, by Executive’s voluntary termination of
employment or by Payless for Cause,

     (i) Executive’s basic compensation and employee benefits shall cease on the
date of such termination, except as otherwise provided herein or in any
applicable employee benefit plan or program; and
     (ii) Executive (or Executive’s legal representative(s)) shall be entitled
to such portion of any incentive compensation as shall be payable under the
terms of the Incentive Plan;

5



--------------------------------------------------------------------------------



 



     (iii) Executive will have the opportunity to continue coverage in Payless’
medical, dental, and vision plans in which Executive is participating on the
date or termination or resignation, through COBRA.
     (b) In addition, if Executive’s employment is terminated by reason of
death, then Executive’s obligations under Paragraphs 1 and 2 shall cease on the
effective date of such termination.
     (c) In addition, if Executive’s employment is terminated by reason of
Disability, by Executive voluntarily or by Payless for Cause, then Executive’s
obligations under Paragraphs 1 and 2 shall cease on the effective date of such
termination and Executive’s obligations under Paragraphs 3 and 6 remain in full
force and effect, and Payless shall be entitled to all legal and equitable
rights and remedies under this Agreement, including all of its rights and
remedies referred to in Paragraph 8 of this Agreement.
     (d) If Executive’s employment is terminated by Payless without Cause, then
     (i) Executive’s employment (and status as an employee) shall cease
immediately;
     (ii) Provided that Executive is not in violation of Paragraphs 3, 6, or 9
of this Agreement, Executive shall be entitled to a severance payment in an
amount equal to two (2) times Executive’s then current-base salary at the time
of termination of employment, payable in a lump sum, less applicable
withholdings and deductions, on the next regular pay period following
termination of employment;
     (iii) Executive shall be entitled to the amount of any Annual Award payable
to Executive under the Payless ShoeSource, Inc. Incentive Compensation Plan
(“ICP”) for the fiscal year in which Executive’s employment is terminated,
prorated by the number of days Executive is actively employed in that fiscal
year divided by 365, and payable at the time and pursuant to the terms of the
ICP, less applicable withholdings and deductions; provided, however, such Annual
Award must be paid no later than the time period established under IRC
Section 409A and the regulations thereunder to be exempt from IRC Section 409A
under the “short-term deferral” exception;
     (iv) Executive shall be entitled to the long-term portion of Executive’s
cash incentive bonus, if any, that would be payable under the ICP for the
2005-07, 2006-08, and 2007-09 performance periods, prorated based on the number
of months actively employed during each respective performance period, and
payable no later than the time period established under IRC Section 409A and the
regulations thereunder to be exempt from IRC Section 409A under the “short-term
deferral” exception, less applicable taxes and withholding;
     (v) Executive will receive a special payment which is the equivalent,
before taxes, to the portion paid by Payless towards 24 months of COBRA coverage
under Payless’ medical, dental, and vision plans, provided Executive is
participating in such plan(s) on the date or termination;

6



--------------------------------------------------------------------------------



 



     (vi) Except as expressly provided in this Paragraph 5(d), Executive’s
post-termination obligations under this Agreement, including, without
limitation, the provisions of Paragraphs 3 and 6, shall continue to apply
following such termination.
(e) “Cause” means
     (i) an intentional act of fraud, embezzlement, theft or any other material
violation of law in connection with Executive’s duties or in the course of
Executive’s employment with Payless; or
     (ii) intentional damage to assets of Payless;
     (iii) intentional disclosure of confidential information of Payless
contrary to the policy of Payless;
     (iv) breach of Executive’s obligations under this Agreement;
     (v) intentional engagement in any competitive activity which would
constitute a breach of Executive’s duty of loyalty or of Executive’s obligations
under this Agreement;
     (vi) intentional breach of any policy of Payless;
     (vii) the willful and continued failure by Executive to substantially
perform Executive’s duties with Payless (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness); and/or
     (viii) the willful engaging by Executive in conduct which is demonstrably
and materially injurious to Payless, monetarily or otherwise.
     For purposes of Paragraph 5(e)(ii),(iii),(iv), an act, or a failure to act,
shall not be deemed “willful” or “intentional” unless it is done, or omitted to
be done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interest of Payless. Failure to meet
performance standards or objectives, by itself, will not constitute “Cause”.
     (f) Executive agrees that, in addition to any other remedies, Payless shall
be permitted, as part of the computation of any final amount or amounts due to
Executive as wages, compensation, bonus, deferred compensation or otherwise, and
before any such amount shall be due and owing, to reduce any amount which
Payless may otherwise owe to Executive by any unpaid amount which Executive owes
to Payless.

6.   (a) Executive will not, at any time, directly or indirectly, use or
disclose any of Payless’ Confidential Information except as authorized and
within the scope of Executive’s employment with Payless.

     (b) At Payless’ request and/or termination of Executive’s employment with
Payless, Executive will return to Payless all documents, records, notebooks,
computer diskettes and tapes and anything

7



--------------------------------------------------------------------------------



 



else containing Payless’ Confidential Information, including all copies thereof,
as well as any other Payless property, in Executive’s possession, custody or
control. Executive will also delete from Executive’s own computer or other
electronic storage medium any of Payless’ proprietary or Confidential
Information. Not later than 20 days after Executive’s employment is terminated,
Executive will certify in writing to Payless that Executive has complied with
these obligations.
     (c) During Executive’s employment with Payless and thereafter, Executive
will
     (i) notify and provide Payless immediately with the details of any
unauthorized possession, use or knowledge of any of Payless’ Confidential
Information,
     (ii) assist in preventing any reoccurrence of this possession, use or
knowledge, and
     (iii) cooperate with Payless in any litigation or other action to protect
or retrieve Payless’ Confidential information.
     (d) “Confidential Information” means any non-public information pertaining
to Payless’ business. Confidential Information includes information disclosed by
Payless to Executive, and information developed or learned by Executive during
the course of or as a result of Executive’s employment with Payless, which
Executive also agrees is Payless’ property. Executive further agrees that any
item of intellectual or artistic property generated or prepared by Executive,
for Executive or with others, in connection with Executive’s employment by
Payless is Payless’ sole property and shall remain so unless Payless otherwise
specifically agrees in writing. Confidential Information includes, without
limitation, information and documents concerning Payless’ processes; suppliers
(including Payless’ terms, conditions and other business arrangements with
suppliers); supplier and customer lists; advertising, marketing plans and
strategies; profit margins; seasonal plans, goals, objectives and projections,
compilations, analyses and projections regarding Payless’ divisions, businesses,
product segments, product lines, suppliers, sales and expenses; files; trade
secrets and patent applications (prior to their being public); salary, staffing
and employment information (including information about performance of other
executives); and “know-how,” techniques or any technical information not of a
published nature relating, for example, to how Payless conducts its business.
     (e) Executive agrees that Executive will not disclose to Payless or use, or
induce Payless to use, any proprietary information, trade secret or confidential
business information of any other person or entity, including any previous
employer of Executive. Executive also represents that Executive does not have
any property or any confidential, proprietary or trade secret information
belonging to any prior employer.

7.   (a) If any court of competent jurisdiction determines that, but for the
provisions of this Paragraph 7, any provision of this Agreement is illegal, void
as against public policy or otherwise unenforceable because it is deemed to be
overbroad or unreasonable, then such provision shall automatically be amended to
the extent (but only to the extent) necessary to make it sufficiently narrow in
scope, time and geographic area so that it is enforceable, not illegal, void as
against

8



--------------------------------------------------------------------------------



 



public policy or unreasonable. All other remaining terms and provisions shall
remain in full force and effect.
     (b) If Executive raises any question regarding the enforceability of any
aspect of this Agreement, including, without limitation, Paragraphs 3 or 6,
Executive specifically agrees that Executive will abide fully by such provisions
unless and until a court of competent jurisdiction has rendered a final judgment
that such provisions are not fully enforceable.

8.   (a) Payless and Executive shall each be entitled to pursue all legal and
equitable rights and remedies to secure performance of the obligations and
duties of the other under this Agreement, and enforcement of one or more of such
rights and remedies shall in no way preclude Payless or Executive from pursuing
any and all other rights and remedies available to each of them.

     (b) Executive acknowledges and agrees that the individualized services and
capabilities that Executive will render and provide to Payless during the
Contract Term are of a personal, special, unique, unusual, extraordinary and
intellectual character.
     (c) Executive acknowledges and agrees that the restrictions in this
Agreement on Executive are reasonable in order to protect Payless’ expectations
and rights under this Agreement and to provide Payless with the protections that
Payless needs to, among other things, safeguard its Confidential Information.
Executive agrees that any breach of this Agreement by Executive will cause
immediate irreparable injury to Payless, for which an award of damages alone may
be inadequate. Therefore, Payless shall be entitled, in addition to any other
right or remedy it may have, to an injunction without the posting of any bond or
other security, enjoining or restraining Executive from any violation or
threatened violation of this Agreement. In the event that Payless is successful
in any suit or proceeding relating to the enforcement of this Agreement,
Executive agrees to pay Payless’ reasonable attorneys’ fees and costs.

9.   The Executive agrees to disclose fully to Payless, and hereby assigns and
transfers to Payless, and agrees to execute any additional documentation Payless
may reasonably request to evidence the assignment and transfer, immediately upon
the conception, development, making or acquisition thereof, the right, title,
and interest in and to any and all inventions, discoveries, improvements,
innovations, and/or designs (the “Work Product”) conceived, discovered,
developed, acquired or secured by Executive, solely or jointly with others or
otherwise, together with all associated U.S. and foreign intellectual property
rights (i.e., patents, copyrights, trademarks or trade secrets) either:

     (a) during the period of Executive’s employment, if such Work Product is
related directly or indirectly, to the business of, or to the research or
development work of Payless;
     (b) with the use of the time, materials, or facilities of Payless; or
     (c) within one (1) year after termination of such employment if conceived,
discovered, developed, acquired or secured as a result of and is attributable to
work done during such employment and relates to Work Product within the scope of
the business of Payless, together with rights to all intellectual property
rights which may be granted thereon.

9



--------------------------------------------------------------------------------



 



     Upon discovery, development, making, or acquisition of any such Work
Product, Executive shall notify Payless and shall execute and deliver to
Payless, without further compensation, such documents prepared by Payless as may
be reasonable or necessary to prepare or prosecute applications for such Work
Product and to assign and transfer to Payless Executive’s right, title and
interest in and to such Work Product and intellectual property rights thereof.
Executive acknowledges that Executive has carefully read and considered the
provisions of this paragraph and, having done so, agrees that the restrictions
set forth herein are fair and reasonable and are reasonably required for the
protection of the interests of Payless, its officers, directors, and other
executives.

10.   With the sole exception of the Change of Control Agreement dated April 23,
2007 and the Indemnification Agreement dated April 23, 2007, each between
Payless and the Executive, and each amended from time to time (collectively, the
“Related Agreements”), the entire understanding and agreement between the
parties has been incorporated into this Agreement, and this Agreement supersedes
all other agreements (except the Related Agreements) and understandings between
the Executive and Payless, with respect to the employment of Executive by
Payless and its parents and subsidiaries. This Agreement shall inure to the
benefit of, and shall be binding upon, Payless, its successors and assigns and
upon Executive and Executive’s heirs, successors and assigns; provided, however,
that, since this is an agreement for the rendering of personal services,
Executive cannot assign any of Executive’s obligations under this Agreement to
anyone else. This Agreement may be executed in counterparts, in which case each
of the two (2) counterparts shall be deemed to be an original and the final
counterpart shall be deemed to have been executed in Topeka, Kansas.

11.   Executive hereby represents and warrants that he is not a party to any
instrument, agreement, document, arrangement restricting him from being employed
by Payless, or preventing him from entering into this Agreement.

12.   This Agreement has been executed by Payless at Payless’ corporate
headquarters and principal executive offices in Topeka, Kansas. Any questions or
other matter arising under or relating directly or indirectly to this Agreement,
including but not limited to any questions concerning the validity,
interpretation, or performance of the Agreement, shall be governed by and
construed in accordance with the laws of the State of Kansas applicable to
agreements made and to be performed in such state without regard to such state’s
conflicts of law provision. All actions and proceedings arising out of or
relating directly or indirectly to this Agreement shall be filed and litigated
exclusively in any state court or federal court located in the City of Topeka,
Kansas or in Shawnee County, Kansas. The parties hereto expressly consent to the
jurisdiction of any such court and to venue therein and consent to service of
process if made upon Payless’ registered agent or if made at Executive’s last
known address on the records of Payless.

BY SIGNING THIS AGREEMENT, EXECUTIVE HEREBY CERTIFIES THAT EXECUTIVE (A) HAS
RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE SIGNING IT;
(B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS HAD SUFFICIENT
OPPORTUNITY TO REVIEW THE AGREEMENT WITH ANY ADVISOR WHICH EXECUTIVE MAY DESIRE
TO

10



--------------------------------------------------------------------------------



 



CONSULT, INCLUDING LEGAL COUNSEL; (D) HAS HAD SUFFICIENT OPPORTUNITY BEFORE
SIGNING IT TO ASK ANY QUESTIONS EXECUTIVE HAS ABOUT THIS AGREEMENT AND HAS
RECEIVED SATISFACTORY ANSWERS TO ALL SUCH QUESTIONS; AND (E) UNDERSTANDS
EXECUTIVE’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.
IN WITNESS WHEREOF, this Agreement has been executed by Executive, and then by
Payless in Topeka, Kansas, effective as of the date first above written.

                  /s/ William E. May                   William E. May    
 
           
 
  Date:   April 11, 2007    
 
           
 
                Payless ShoeSource, Inc.    
 
           
 
  By:
Name:   /s/ Jay A. Lentz
 
Jay A. Lentz    
 
  Title:   Senior Vice President- Human Resources    

11